OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                          AUSTIN




xonoreble John C. Xarbureer
c.ca~ty ~~ttorney
Poyette County
LeGranss, Taxes.




                                                                      .


            The imy3rtcnt point for annljois     in this oplnlcn
1s tine exact de.ilnition  of t!~o +rtlse   nrunniaz at large”.
AS Q ccnzr~l rule words ~111 be Given ttoir        usual and ordin-
e7y menin..:.   *?u,min: at lar=cn hrts, b-en dcfincd QS nstroll-
in-, VAtLout resti*Lint .or conf inezent ,‘* or %mderln~,    roving
or rbzt~liiq ilt ~111 ume5traimd.*8~      See 23 Tex. am. 369.
                                                               Si




Xonoreble John C. Xarburger, paze 2


          In 1 ?z*C.L.,psge 1149, the follo71io~ statezwt
ih regard to degree cf care nooessezy under such Stock So-
tute is stated 48 iOllff~sS:
             The chnrze or czre~suffioientto take a
        oase o;ithouta prohibitory statute does not
        always i&ply dire& physical power to ccntrol
        the aotion of the anirr;al.n
           St is apparent then that any method of control or
restraint that vmuld prohibit the an&al fror? wanderlrg,
&rolling:, or roving would be sufficient. Ze believe that
tho intention of the iegielature in enactin   this statute,
wae to proteot the public at large from dmage done by live-
etook‘not under control of its mvner. ,?h;isact was Fassod
in ah effort to protect the unfenced property of the grivate
aitlzen. A oow staked in a vacant lot sculd at least be
under the physical oontrol of the chnin or ropa to which it
was Med. An animl properly staked could net stroll 02
wader sinlessly about &nd dr, &.raCe to unfenced property.
Thus applying the ordinary manins given to the phrase
%%nning at large" and following:the apparent Intention of
the Le@dd.ure,    we met ammr your question lrithe neg4-
tlve.


                                      ?f& truly yours